DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 1, 3-17, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Scott discloses an autonomous vehicle (AV) comprising: a lidar sensor; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data from the lidar sensor, the lidar data being data generated by the lidar sensor responsive to performing a lidar scan of a driving environment of the AV, the lidar data being indicative of a point cloud that includes a first plurality of points, each of the first plurality of points of the point cloud comprising data indicative of a coordinate triple corresponding to a location of an object in the driving environment; a skeletal model for the pedestrian in the driving environment; generating a pose similarity score based upon the skeletal model; determining that the pedestrian is making a hailing signal based upon the pose similarity score; and controlling operation of the AV in the driving environment based upon determining that the pedestrian is making the hailing signal (Paragraph 0028-0030).  However, Scott fails to disclose determining that a second plurality of points is representative of a pedestrian in the driving environment, the second plurality of points being a subset of the first plurality of points; identifying, based upon the second plurality of points, a skeletal model for the pedestrian in the driving environment.  Therefore, the prior art of record does not anticipate nor render obvious determining that a second plurality of points is representative of a pedestrian in the driving environment, the second plurality of points being a subset of the first plurality of points; identifying, based upon the second plurality of points, a skeletal model for the pedestrian in the driving environment when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668